This notice of allowability (NOA) VACATES the previous NOA of 04/22/2022 in order to correct a typographical error in the IDS filed by applicant on 12/14/2021. In this IDS, the reference listed as No. 172 (US 20161002860) appears to be incorrect, the correct document number should be US 20160102860. This typographical error has been corrected by the examiner.

This office action is in response to the RCE amendment filed on 03/25/2022.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
 
Allowable Subject Matter
Claims 1-8, 10-17, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “a second igniter stage comprising: an auxiliary fuel outlet manifold comprising at least one second auxiliary fuel outlet proximal to an outlet of the tubular throat, downstream from the first auxiliary fuel outlet; and a third auxiliary fuel outlet proximal a midpoint of the tubular throat, upstream from the second auxiliary fuel outlet and the outlet of the tubular throat, and downstream from the first auxiliary fuel outlet”. 
With respect to independent claim 10, the prior art of record does not teach in combination with the other claimed limitations of the independent claim(s) “receiving first additional igniter fuel through a second auxiliary fuel outlet into a tubular throat converging downstream of the ignition source; igniting, by the first combusting air and fuel mixture, the first additional igniter fuel provided by the second auxiliary fuel outlet to provide a second combusting air and fuel mixture; receiving additional fuel into an auxiliary fuel outlet manifold of a second igniter stage Page: 4 of t0arranged proximal to an outlet of the tubular throat; providing, by the auxiliary fuel outlet manifold, second additional igniter fuel to the second combusting air and fuel mixture proximal the outlet; igniting, by the second combusting air and fuel mixture, the second additional igniter fuel provided by the auxiliary fuel outlet manifold to provide a third combusting air and fuel mixture; and igniting a primary air and fuel mixture, in a primary combustion chamber of the turbine combustor assembly, with the third combusting air and fuel mixture”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/William H Rodriguez/Primary Examiner, Art Unit 3741